Order filed, January 29, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-18-00058-CV

                        KATRINA MARIE WEIBEL, Appellant

                                              V.

                         NICHOLAS JAY STREEBY, Appellee


                   On Appeal from the 425th Judicial District Court
                             Williamson County, Texas
                          Trial Court Case 16-1394-F425


                                          ORDER
       The reporter’s record in this case was due 12/22/2017. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                       PER CURIAM